986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Howard PORTER, Plaintiff-Appellant,v.Frank HORTON, Lt.;  Sergant Watson, Defendants-Appellees,and Gary Truitt Dixon;  Timothy Overby;  Darell Wright, Defendants.
No. 92-7261.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 25, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-91-341-D)
William Howard Porter, Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
William Howard Porter appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Porter v. Horton, No. CA-91-341-D (E.D.N.C. Oct. 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED